Benham, Judge.
This court having entered on June 9, 1988, a judgment in the above-styled case (187 Ga. App. 799 (371 SE2d 416) (1988)), affirming in part and reversing in part the judgment of the trial court; and the judgment of this court having been reversed in part on certiorari by the Supreme Court in Easley v. Clement, 259 Ga. 107 (376 SE2d 860) (1989), the judgment heretofore rendered by this court is vacated, and the judgment of the Supreme Court is made the judgment of this court.

Judgment affirmed in part and reversed in part.


McMurray, P. J., and Pope, J., concur.